Citation Nr: 0524936	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a right-sided rib 
cage injury.

3.  Entitlement to service connection for a left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to October 
1980 and from May 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, denied 
entitlement to service connection for a left leg disorder, a 
right-sided rib cage injury, and a left ankle sprain.

The claims were previously before the Board in September 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The appeal has been returned to the Board and is 
ready for disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran does not currently have a left leg disorder.

3.  The veteran does not currently have a right-sided rib 
cage disorder.

4.  The veteran does not currently have a left ankle 
disorder.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for service connection for a left leg 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3,303, 3.304.

3.  The criteria for service connection for a right-sided rib 
cage injury are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3,303, 3.304.

4.  The criteria for service connection for a left ankle 
sprain are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3,303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claims in April 
2002.  While the RO did provide the veteran with notice of 
the VCAA in July 2002, prior to the initial decision on the 
claims in November 2002, the Board previously determined in 
its September 2004 decision that the notice only marginally 
complied with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the claims were remanded in order to 
ensure that all VCAA notice obligations were satisfied in 
accordance with 38 U.S.C.A. § 5102, 5103, 5103A.  A new VCAA 
notice was issued, pursuant to Board remand, in October 2004.  
Thus, the timing of the notice does not comply with the 
express requirements of notice as set forth in Pelegrini.

However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, notice was provided pursuant to Board remand by 
the Appeals Management Center (AMC) in October 2004.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claims were readjudicated in a June 
2005 supplemental statement of the case (SSOC) issued to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.  Viewed in context, the furnishing of the 
VCAA notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id.,. at 121.  
The Board finds that the present adjudication of the appeal 
will not result in any prejudice to the veteran.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2004 
letter as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for a left leg disorder, a right-sided rib cage injury, and a 
left ankle sprain.  The veteran was informed that evidence 
towards substantiating his claims would be evidence of (1) a 
current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  The November 2002 rating decision, the February 
2003 statement of the case (SOC), and the June 2005 SSOC, in 
conjunction with the October 2004 letter, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

The October 2004 VCAA letter specifically informed the 
veteran of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claims; 
thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  See 
Page 2 of the October 2004 VCAA letter.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination have been 
obtained in support of the claims on appeal.  The Board notes 
that a June 2003 letter asked the veteran to either furnish 
medical records from Bay Pines Regional Medical Facility or 
fill out the enclosed medical release forms so that the RO 
could attempt to obtain the identified treatment records.  
The veteran was further asked to submit statements from JP.  
The veteran did not submit the requested records or 
statement.  Further, he did not provide the information 
necessary, i.e. fill out medical release forms, to allow the 
RO to attempt to obtain records from Bay Pines.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submission of evidence and/or information, is not an 
impossible or onerous task.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Background

The veteran served in the United States Marine Corps (USMC) 
from July 1977 to October 1980.  He had a second period of 
active duty service with the United States Air Force (USAF) 
from May 1982 to May 1986.

The veteran contends that while he was participating in a 
field exercise between 1978 and 1979, he was thrown from the 
back of a troop transport truck.  He has stated that he 
landed on his left thigh, which caused "a large effusion".  
He indicates that since this injury, he has suffered from 
recurring pain on the right side of the lower portion of his 
rib cage.

He further contends that during his enlistment with the USAF 
he sprained his left ankle during a recreational basketball 
game.  He indicated that he was put in a leg cast for 
approximately 6 weeks.

A review of the veteran's service medical records from the 
USMC shows that upon enlistment examination in September 
1976, there were no defects noted.  An entry dated in August 
1978, noted effusion of the left thigh.  The veteran 
indicated that he fell on his left lateral posterior thigh.  
There was no mention of any injury sustained to the right rib 
cage.  No further complaints or diagnoses regarding the 
veteran's left thigh or right rib cage were noted in service.  
The veteran's September 1980 separation examination was 
negative.

Additional service medical records from the USAF were also 
negative for any disabilities involving the left leg or rib 
cage.  There were no defects noted upon the veteran's January 
1982 enlistment examination or Report of Medical History.  
Chest x-rays conducted in 1982 and 1986 were negative.  There 
was no evidence of a left ankle sprain during service.  
However, the veteran did sprain his right ankle in June 1985 
when he stepped off a curb.  X-rays were devoid of fractures.  
Health questionnaires completed by the veteran in 1982, 1984, 
1985, and 1986 were devoid of any complaints pertaining to 
the veteran's left leg, left ankle, or right-sided rib cage.  
There were no disabilities noted on the January 1984 Report 
of Medical Examination.

VA outpatient treatment records from Saginaw and Traverse 
City contained in the claims folder document complaints of 
right lower rib pain in 2002.  Examiners found that the pain 
was not acute.  Pain was found to be diffuse in nature and 
tender on palpation.  The veteran was prescribed Naprosyn.  
In April 2002, the veteran was diagnosed with chronic rib 
pain.  The veteran's lower extremities were without deformity 
or contractures, no joint bogginess, crepitus, or pain.  
These records do indicate the veteran had weakness with 
extension of the left foot.  However, no diagnoses were made 
and there were no additional complaints.  

VA outpatient treatment records from Bay Pines contain chest 
x-rays dated in 1998.  They were negative.  A bilateral view 
of the rib cage showed no evidence of fracture or other 
significant abnormality.  The radiologist's opinion was that 
the veteran had a normal bilateral rib cage.

In April 2005, the veteran was afforded a VA examination.  He 
presented with the following subjective complaints: weakness 
of the left leg; smaller left leg as compared to the right; 
pain in the lower end of his right rib cage; and stiffness in 
his left ankle.  Physical examination showed the 
circumference of both thighs at a level 7 inches above the 
superior pole of the patella revealed that the right side was 
24 inches and the left was 23.5 inches.  The circumference of 
both calves at a level of 7 inches below the proximal pole of 
the patella revealed that the right side was 18 inches and 
the left was 17.5 inches.  The left ankle was normal without 
any swelling, deformity, or tenderness.  The range of motion 
was full with 15 degrees of dorsiflexion, 25 degrees of 
plantar flexion, 15 degrees of inversion, and 5 degrees of 
eversion.  Power against resistance was strong.  The right 
rib cage was normal without any deformity or any tenderness.  
Diagnostic studies of the left femur, left ankle, and right 
rib cage were normal.  The examiner concluded the veteran had 
a normal left thigh, left ankle, and right rib cage.  There 
was no evidence of any residual of any traumatic pathology.  
The examiner opined it was not likely that a left leg, right 
rib cage, or a left ankle disorder were related to service on 
any basis.  The examiner noted the difference in the 
circumference of the legs was due to the presence of more 
varicose veins on the right side making it bigger in 
circumference than on the left side.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

A.  Left Leg Condition

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  While there is 
some evidence of left leg effusion in 1978, the mere fact is 
not enough.  There is no evidence of a chronic disability 
resulting from that injury. 

As indicated above, there were no further complaints with 
regard to the veteran's left leg during service.  Thus, there 
was no combination of manifestations sufficient to identify 
the disease entity during service or sufficient observation 
to establish chronicity at the time of the veteran's 
enlistment.  

Similarly, there has been no showing of continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).  In 
order for service connection to be established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology, which has 
not been presented in this case.  The first documented 
complaints with respect to the left thigh are contained in 
the April 2005 VA examination, some 19 years after the 
veteran's discharge from the USAF.

With regard to the 19-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
weakness of the left leg, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a left leg 
disorder is the result of an injury in service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of a left leg 
disorder between the period of active duty and initial 
complaints of weakness of the left leg in 2005 is itself 
evidence which tends to show that a left thigh disorder did 
not have its onset in service or for many years thereafter 
and is not the result of being thrown from a transport truck 
in service or a fall in 1978.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 
30 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Moreover, based on the evidence of record, the veteran does 
not have a current left leg disability.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Though the 
veteran contends that he has a left leg disability as a 
result of his active duty service, he is not competent to 
offer medical opinions or diagnoses.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, 
the Board finds that the veteran is not entitled to service 
connection for a left leg disability.  

B.  Right-Sided Rib Cage Injury

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  There is no 
evidence of an injury sustained to the veteran's rib cage 
during either period of active duty service.  Reports of 
medical examination during both periods of enlistment were 
devoid of any disabilities involving the veteran's rib cage.  
Reports of medical history and health questionnaires 
completed by the veteran were also negative.

Chest x-rays taken in 1998 of the rib cage showed no evidence 
of fracture or other abnormalities.  While there were some 
complaints of rib cage pain and a diagnosis of chronic rib 
pain in 2002, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted." Sanchez-Benitez v. Brown, 13 
Vet. App. 282 (1999); See also Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001).

The Board also notes that there was a 12-year evidentiary gap 
in this case between active service and the earliest medical 
evidence of complaints of rib pain in 1998.  The absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a right-sided rib 
cage disorder is the result of an injury in service, which in 
turn resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at 74.  Thus, the lack 
of any objective evidence of a right-sided rib cage disorder 
between the period of active duty and initial complaints of 
pain in 1998 is itself evidence which tends to show that a 
right-sided rib cage injury did not have its onset in service 
or for many years thereafter and is not the result of being 
thrown from a troop transport truck in service.

Based on the evidence of record, specifically the April 2005 
report of VA examination, the veteran does not have a rib 
cage disability.  Degmetich, 104 F. 3d at 1332.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  Though the veteran 
contends that he has a disability resulting from a right-
sided rib cage injury during active duty service, he is not 
competent to offer medical opinions.  Espiritu, 2 Vet.App. at 
494. 

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
38 C.F.R. § 3.102.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert, 1 Vet. App. at 
54.

C.  Left Ankle

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  There is no 
evidence of an injury sustained to the veteran's left ankle 
during either period of active duty service.  Reports of 
medical examination during both periods of enlistment were 
devoid of any disabilities involving the veteran's left 
ankle.  Reports of medical history and health questionnaires 
completed by the veteran were also negative.

While VA outpatient treatment records note the veteran had 
weakness with extension of the left foot in April 2002, no 
diagnoses were made.  There were no additional complaints 
with respect to the left ankle.  The Board notes that there 
was a 16-year evidentiary gap in this case between active 
service and the earliest medical evidence of complaints of 
weakness of extension of the left foot in 2002.  

The absence of evidence constitutes negative evidence against 
the claim because it tends to disprove the claim that a left 
ankle disorder is the result of a sprain in service, which in 
turn resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at 74.  Thus, the lack 
of any objective evidence of a left ankle disorder between 
the period of active duty and initial complaints of weakness 
of extension of the left foot in 2002 is itself evidence 
which tends to show that a left ankle disorder did not have 
its onset in service or for many years thereafter and is not 
the result of a sprain during a basketball game in service.

Moreover, based on the findings of physical examination and 
diagnostic studies performed upon VA examination in April 
2005, the veteran does not have a left ankle disability.  
Degmetich, 104 F. 3d at 1332.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  Though the veteran contends that he has a 
disability of the left ankle resulting from a sprain during 
active duty service, he is not competent to offer medical 
opinions.  Espiritu, 2 Vet.App. at 494.

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
38 C.F.R. § 3.102.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert, 1 Vet. App. at 
54.


ORDER

Entitlement to service connection for a left leg condition is 
denied.

Entitlement to service connection for a right-sided rib cage 
injury is denied.

Entitlement to service connection for a left ankle sprain is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


